Title: From Alexander Hamilton to Otho H. Williams, 25 May 1791
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentMay 25th. 1791.
Sir,
It is necessary for the Government of the Commissioner of loans in the disposition of some Treasury drafts which have been sent him that he should be informed weekly of the monies which you shall have received subsequent to the date of your last return namely the 20th instant.
Fourteen hundred Dollars of the ballance then in your hands together with the amount of your subsequent receipts, to the extent in the whole of 8000 Dollars, will be left to answer the drafts sent him towards paying the ensuing Quarters interest; though he is at liberty to negociate them upon the two banks of North America & New York if a demand occurs.
I am   Sir   Your most Obedt Servant
Alexander Hamilton
Otho H. WilliamsCollectorBaltimore
